NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LUSVIN ALFONSO LOPEZ-PELAEZ,                     No. 13-71346

               Petitioner,                       Agency No. A070-501-075

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Lusvin Alfonso Lopez-Pelaez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 988, 992 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Lopez-Pelaez’s untimely

motion to reopen, where he failed to present sufficient evidence of changed

country conditions in Guatemala to qualify for the regulatory exception to the time

limit for filing motions to reopen, and he did not submit applications for relief. See

8 C.F.R. § 1003.2(c)(1), (c)(3)(ii); Toufighi, 538 F.3d at 996 (to prevail on a

motion to reopen based on changed country conditions, applicant must inter alia

demonstrate that his evidence establishes prima facie eligibility for relief).

      To the extent that Lopez-Pelaez contends that the BIA abused its discretion

by not sua sponte reopening his proceedings, we lack jurisdiction to review this

contention. See Toufighi, 538 F.3d at 993 n. 8.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      13-71346